Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Matthew               Appeal from the 459th District Court of
 Thomas Flowers and Emma Mary Flowers                   Travis County, Texas (Tr. Ct. No. D-1-FM-
 and In the Interest of E.M.F., a Child                 18-004168).       Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 No. 06-19-00015-CV                                     Morriss and Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED AUGUST 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk